         Case 2:17-cr-00241-JCZ-JVM Document 222 Filed 10/09/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                              *               CRIMINAL NO. 17-241

    v.                                                    *               SECTION: “A”

    IRVIN MAYFIELD                                        *
    RONALD MARKHAM
                                                          *

                                                 *        *        *

                         UNITED STATES’ RESPONSE IN OPPOSITION
                         TO DEFENDANTS’ MOTION TO RECONSIDER

         Now that the Court has reviewed the subpoenaed records in camera and found the records

to be irrelevant, the defendants’ motion should be denied as moot. Although the defendants’

attempt to parse the “relevance” requirement of Rule 17 and “materiality” requirement of Rule 16

should be rejected as a distinction without a difference for purposes of these proceedings, 1 the

Court’s independent review of the records satisfies both Rules as well as Nixon.

         Furthermore, the lengthy testimony at the October 2, 2019 hearing provided no additional

support for the defendants’ argument. Although irrelevant to the central issue of whether a

misrepresentation was made, and whether the defendants relied on such a misrepresentation when

agreeing to interview with the LLA (a burden of proof born solely by the defendants), the

testimony at the hearing confirmed that the defendants’ LLA/USAO/MCC conspiracy theory is

false. And, as this Court is now aware, the records the defendants seek are consistent with the

unhelpful testimony.


1
  “In the Federal Rules of Evidence, the notion of materiality is subsumed in the definition of ‘relevant evidence’ in
Rule 401 in that it is declared there that ‘relevant evidence’ must, for example, not only ‘make the existence of any
fact [for proof of which the evidence is offered] more probable . . . than it would be without the evidence,’ but, in
addition, the fact to be proved must also be ‘of consequence to the determination of the action’; that is, material.”
United States v. Dunn, 805 F.2d 1275, 1281-82 (6th Cir. 1986). “[T]he trial court has broad discretion in
determining the relevancy of evidence and in passing upon its admissibility under Rule 401, and, therefore, its ruling
should be accorded substantial deference. . . .” Id.
      Case 2:17-cr-00241-JCZ-JVM Document 222 Filed 10/09/19 Page 2 of 2




                                        CONCLUSION

       For the foregoing reasons, the defendants’ motion for reconsideration should be denied.



                                                          Respectfully submitted,

                                                          MICHAEL M. SIMPSON
                                                          Attorney for the United States Acting
                                                          Under the Authority Conferred by
                                                          28 U.S.C. § 515.

                                                          s/ G. Dall Kammer
                                                          G. DALL KAMMER (26948)
                                                          BRANDON LONG
                                                          THEODORE CARTER
                                                          Assistant United States Attorneys
                                                          650 Poydras Street, Suite 1600
                                                          New Orleans, Louisiana 70130
                                                          Telephone: (504) 680-3168
                                                          Email: dall.kammer@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

defense counsel of record.

                                                     s/ G. Dall Kammer
                                                     G. DALL KAMMER
                                                     Assistant United States Attorney


                                                 2
